Case: 21-40753     Document: 00516276583         Page: 1     Date Filed: 04/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-40753                        April 12, 2022
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Chadwick Marvin Thompson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:13-CR-23-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Chadwick Marvin Thompson, federal prisoner # 07787-078, appeals
   the district court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for
   compassionate release. He argues that his medical conditions in light of the
   COVID-19 pandemic amount to extraordinary and compelling reasons


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40753      Document: 00516276583           Page: 2   Date Filed: 04/12/2022




                                     No. 21-40753


   warranting release and that release is additionally warranted because
   intervening caselaw demonstrates that his original sentence would now be
   improper.
          Thompson has abandoned any challenge to the district court’s
   independent and alternative determination that the 18 U.S.C. § 3553(a)
   factors did not warrant release in his case. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993). Therefore, he has not shown that the district court
   abused its discretion in denying his motion for compassionate release. See
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); see also Ward
   v. United States, 11 F. 4th 354, 360-62 (5th Cir. 2021). Inasmuch as his
   argument regarding the propriety of his sentence can be construed as
   a challenge to his initial sentencing proceeding, the argument is not
   appropriately raised on appeal from the denial of his § 3582(c)(1)(A) motion.
   See United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011).
          AFFIRMED.




                                          2